DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Submission of a Response
Applicant’s submission of response was received on 02/03/2021.  Presently claims 1, 2, 4, and 10 are pending.  Claims 3, 5-9, 11-13, and 15-24 are withdrawn.  Claims 14 and 25 have been canceled by the Applicant.  

Response to Arguments
Claim objections have been withdrawn based upon Applicant’s amendments.  
Applicant’s arguments, see pages 3-4, filed 02/03/2021, with respect to claim 1 have been fully considered.  
With regard to the 103 rejection as being unpatentable over Morris, Applicant’s arguments are persuasive.  Morris discloses that blade shell portion 10 is within the pores of the porous material core portion 18, and therein does not disclose or suggest wherein each of the one or more voids is free of a material that is different than a material of the aerofoil.
With regard to the 103 rejection as being unpatentable over Lardellier, Applicant’s arguments are persuasive.  Lardellier discloses of using plugs secured to the unitary body, which does not meet the newly amended limitation wherein each of 
With regard to the 103 rejection as being unpatentable over Lewis et al., Applicant’s arguments are not persuasive.  
Applicant states that Lewis does not disclose or suggest wherein each of the one more voids are completely encapsulated into the aerofoil while using no separate parts, joining techniques or additional materials and that the elements 134 are welded in place (see p. 3).  Examiner respectfully disagrees.  Lewis discloses that the turbine blade (10) is formed as a one-piece casting and that the plurality of reinforcing pins (34/134) are part of the casting and extend laterally from the pressure sidewall 24 to the suction sidewall 26 (Col. 2, lines 26-37).  Therein, the pins are a single-one piece casting with the rest of the blade and are not welded in place.  The void is defined as the space 132 minus the space occupied by the pins 134, as shown in Fig. 4.  Lewis et al. discloses and teaches all of the limitations of claim 1, as explained below.
Applicant’s amendments necessitated a new ground of rejection under 35 U.S.C. 103 and 112 and this action has therefore been made final.      

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 1, the claim recites “wherein each of the one more voids are completely encapsulated into the aerofoil while using no separate parts, joining techniques or additional materials” in lines 11-12.  
From the specification, there is no written description regarding as to how the voids are encapsulated into the aerofoil while using no separate parts, joining techniques or additional materials.  The specification only restates the limitation in [0049], but fails to explain how the limitation is accomplished or the process thereof.  
Therein, there is a lack of written description suggesting to one of ordinary skill in the art of how to encapsulate the voids into the aerofoil while using no separate parts, joining techniques or additional materials.

Claims 2, 4, and 10 are also rejected due to their dependency on claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 7413409).
Regarding claim 1, Lewis et al. discloses an aerofoil for a gas turbine engine (Fig. 4, 118), the aerofoil extending from a platform (116) and comprising: a convex side (126) and a concave side (124) meeting a trailing edge (130) and a leading edge (128), a tip (122), and one or more voids (132, Col. 2, lines 38-44; Col. 3, lines 9-20, volume occupied by 132 minus the volume occupied by the pins 134), wherein each of the one or more voids (132) comprises empty space (hollow space, weight reduction, Col. 3, lines 9-20) completely encapsulated with the aerofoil such that each of the one or more voids is not fluidly connected with an outside of the aerofoil (as shown in Fig. 4, by the hidden, broken lines of the outline of the void 132, the void is completely enclosed by the airfoil).  
Lewis et al. further discloses wherein each of the one or more voids (132) is free of a material that is different than a material of the aerofoil (132 is formed from the same material as the airfoil since the airfoil is formed from a one-piece casting, to which the plenum 132 is weight saving in which material is removed.  There are pins 134 within the plenum that are part of the casting, Col. 2, lines 26-38; Col. 3, lines 14-20, and therein are a single piece with the one-piece casting of the blade, Col. 2, lines 26-28).
Lewis et al. further discloses wherein each of the one or more voices are completely encapsulated into the aerofoil while using no separate parts, joining techniques or additional materials (as shown in Fig. 4 via the hidden, broken lines of the outline of the void 132, the void is completely enclosed by the airfoil.  Further, as stated above, the void 132 is formed from the same material as the airfoil since the airfoil is formed from a one-piece casting, wherein the pins 134 are a part of the casting, and therein there are no separate parts, joining techniques or additional materials required by the structural design disclosed in Fig. 4 of Lewis et al.).   
Lewis et al. does not specifically disclose wherein a total volume of the one or more voids (132) is between 5 and 30 percent of a volume of the airfoil, but Lewis et al. does disclose that the size and depth of the weight reduction plenum (32/132) is set based on hardware weight requirements and load to area ratio requirements.  The cross-sectional area of the weight reduction plenum controls the thickness of the pressure and suction sidewalls of the airfoil (Col. 2, lines 38-44, Col. 3, lines 9-20).  Therein, the size/depth of the void with respect to the airfoil are result effective variables effecting the thickness of the walls of the airfoil and load design requirements.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the modify the volume of the voids (i.e. 132) with respect to the volume of the airfoil such that the volume of the voids is between 5 to 30 percent of the volume of the airfoil as it is known that optimizing the size of the cavities results in the optimization of the thickness of the walls of the airfoil according to the load design requirements (Col. 2, lines 38-44, Col. 3, lines 9-20).
Regarding claim 2, Lewis et al. discloses wherein the one or more voids (132) comprises at least a first void having a centroid (C2, Col. 3, lines 36-37) positioned at a first radial distance and a first circumferential distance, the first radial distance measured from the platform and the first circumferential distance measured from the leading edge (as shown by the location of C2 in Fig. 4, wherein the first radial distance is from the platform 116 to the height of the airfoil, and wherein the first circumferential distance is from the leading edge 128 to the trailing edge 130), and wherein the first radial distance of the centroid of the first void is between 60 percent and 90 percent of a height of the aerofoil measured along the first radial distance of the centroid of the first void (as shown in Fig. 4, the vertical distance location of C2 is between 60 and 90 percent (approx. 70 percent) since the location is approximately halfway in between the tip of the airfoil and the midsection of the airfoil) and the first circumferential distance of the centroid of the first void is between 30 percent and 70 percent of a chord length of the aerofoil measured along the first circumferential distance of the centroid of the first void (as shown in Fig. 4, the lateral location of C2 is approximately 40 percent (i.e. at least greater than 30 percent) since the centroid C2 is proximate the vertical axis L2 bisecting the airfoil).

  Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 7413409) in view of Morris (US 2007/0036658).
Regarding claim 10, Lewis et al. discloses of a compressor (Col. 1, lines 8-10), but does not specifically disclose wherein the airfoil disclosed in Lewis et al. can be used in a compressor.  
Morris et al. teaches of an airfoil with voids, which is within the same field of endeavor as the claimed invention.  Specifically, Morris teaches of a compressor for a gas turbine, wherein the compressor comprises an aerofoil taught according to claim 1  that is applicable to compressors (see Morris claim 1 rejection above; airfoil disclosed in Morris is applicable to rotors in a compressor, 44, [0017], lines 8-13).
	Therein, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lewis et al. in view of Morris by using the airfoil disclosed in Lewis et al. in a compressor as taught by Morris because it is known in the art that the airfoils used in turbine rotors can be applicable to the rotors used in a compressor of a gas turbine engine.

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 4, Lewis et al. fails to disclose or suggest wherein the one or more voids comprises at least a second void having a centroid positioned at a second radial distance and a second circumferential distance, the second radial distance measured from the platform and the second circumferential distance measured from the leading edge.  The structure disclosed in Fig. 4 of Lewis et al. discloses of one void (132) and it would not have been obvious to one of ordinary skill in the art to incorporate an additional void, such as an addition plenum (132), as such modification would significantly alter the design and functionality of the structure shown in Fig. 4.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928.  The examiner can normally be reached on Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        04/07/2021

/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        4/10/2021 11:58 AM